Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention Group I and Species I (FIGs. 2A-2B) in the reply filed on 11/28/2022 is acknowledged. 
Applicant’s reply indicates claims 1-12, 15 and 19-20 pertains to the elections made. However, Examiner notes claim 15 reciting “a shield layer on the non-conductive layer of the redistribution frame” pertains to a feature of non-elected Species II (FIG. 3). The claimed “shield layer” is represented by reference symbol 350 in FIG. 3, which is shown to be on the non-conductive layer 334 of the redistribution frame 330. No “shield layer” is specifically disclosed to be associated with the elected device of Species I (FIGs. 2A-2B). Therefore, claim 15 is also withdrawn. 
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi US 2022/0068884 A1.

    PNG
    media_image1.png
    648
    994
    media_image1.png
    Greyscale

In re claim 1, Choi discloses (e.g. FIG. 6) a device comprising: 
a package substrate 600; 
a first interposer 640-4 comprising a plurality of first vias 641 extending through the first interposer; and 
a second interposer 630-4 comprising a plurality of second vias 631 extending through the second interposer; 
wherein the first interposer 640-4 and the second interposer 630-4 are on the package substrate 600 and are spaced apart from each other.

In re claim 2, Choi discloses (e.g. FIGs. 2 & 6) wherein a diameter W3 of the first vias 641 is smaller than a diameter W2 of the second vias 631 (¶ 58,123).

In re claim 3, Choi discloses (e.g. FIGs. 2 & 6) wherein a pitch P3 of the first vias 641 is smaller than a pitch P2 of the second vias 631 (¶ 58,123).

In re claim 4, Choi discloses (e.g. FIG. 6) wherein the first interposer 640-4 comprises a material (semiconductor body 642, ¶ 121) different from that of the second interposer 630-4 (insulating body 632, ¶ 120).

    PNG
    media_image2.png
    648
    1391
    media_image2.png
    Greyscale

In re claim 6, Choi discloses (e.g. see FIG. 6 annotated above) further comprising a redistribution frame (structure above 630-4, 640-4, and 620-4) including a redistribution layer (including 630-3, 640-3 and 620-3 with via 621) and a non-conductive layer 650 on the redistribution layer, wherein a first (bottom) surface of the redistribution layer (630-3, 640-3 and 620-3) is coupled to the first interposer 640-4 and the second interposer 630-4, and a second (top) surface of the redistribution layer (630-3, 640-3 and 620-3) is opposing the first (bottom) surface and is attached with the non-conductive layer 650.

In re claim 7, Choi discloses (e.g. see FIG. 6 annotated above) further comprising a first semiconductor device 620-4 coupled to the first (bottom) surface of the redistribution layer (630-3, 640-3 and 620-3), wherein the first semiconductor device 620-4 is in a space between the first interposer 640-4 and the second interposer 630-4.

In re claim 8, Choi discloses (e.g. see FIG. 6 annotated above) further comprising one or more electronic components (610, 620-1, 620-2) at least partially in the non-conductive layer 650 and coupled to the redistribution layer (630-3, 640-3 and 620-3).

In re claim 9, Choi discloses (e.g. see FIG. 6 annotated above) wherein the one or more electronic components (610, 620-1, 620-2) comprise at least one of a semiconductor chip (¶ 118-119).

In re claim 10, Choi discloses (e.g. FIG. 6) wherein at least one of the electronic components (610, 620-1, 620-2) is coupled (electrically) to at least one of the first interposer 640-4 or the second interposer 630-4.

In re claim 11, Choi discloses (e.g. see FIG. 6 annotated above) wherein at least one of the electronic components (610, 620-1, 620-2) is coupled (electrically) to the first semiconductor device 620-4.

In re claim 12, Choi discloses (e.g. see FIG. 6 annotated above) further comprising a third interposer 640-3 on the package substrate 600 and spaced apart from the second interposer 630-4 ; and a second semiconductor device 620-3 coupled to the first (bottom) surface of the redistribution layer (620-1, 630-1,640-1), wherein the second semiconductor device 640-3 is in a space between the second interposer 630-4 and the third interposer 640-3.

    PNG
    media_image2.png
    648
    1391
    media_image2.png
    Greyscale

In re claim 19, Choi discloses (e.g. FIG. 6) a computing device comprising: 
a printed circuit board (PCB of base layer 600, wherein base layer include combination of PCB and redistribution/interposer, ¶ 41); and 
a semiconductor package (FIG. 6) coupled to the printed circuit board, wherein the semiconductor package comprises: 
a package substrate (redistribution/interposer of base layer 600, wherein base layer include combination of PCB and redistribution/interposer, ¶ 41); 
a first interposer 640-4 comprising a plurality of first vias 641 extending through the first interposer; 
a second interposer 630-4 comprising a plurality of second vias 631 extending through the second interposer, wherein the first interposer 640-4 and the second interposer 630-4 are on the package substrate (redistribution/interposer of base layer 600) and are spaced apart from each other; 
a redistribution frame (structure above 630-4, 640-4, and 620-4; see FIG. 6 annotated above) including a redistribution layer (including 630-3, 640-3 and 620-3 with via 621) and a non-conductive layer 650 on the redistribution layer, wherein a first (bottom) surface of the redistribution layer is coupled to the first interposer 640-4 and the second interposer 630-4, and a second (top) surface of the redistribution layer opposing the first (bottom) surface is attached with the non-conductive layer 650; and 
a first semiconductor device 620-4 coupled to the first (bottom) surface of the redistribution layer (630-3, 640-3 and 620-3), wherein the first semiconductor device 620-4 is in a space between the first interposer 640-4 and the second interposer 630-4.

In re claim 20, Choi discloses (e.g. FIGs. 2 & 6) wherein a diameter W3 of the first vias 641 is smaller than a diameter W2 of the second vias 631 (¶ 58,123).


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. US 2020/0273799 A1 (Sung).

    PNG
    media_image3.png
    582
    977
    media_image3.png
    Greyscale

In re claim 1, Sung discloses (e.g. FIGs. 1-7 & 9) a device comprising: 
a package substrate 100; 
a first interposer 510 comprising a plurality of first vias 520 extending through the first interposer 510; and 
a second interposer 515 comprising a plurality of second vias 525 extending through the second interposer 515; 
wherein the first interposer 510 and the second interposer 515 are on the package substrate 100 and are spaced apart from each other.

In re claim 2, Sung discloses (e.g. FIG. 5) wherein a diameter D1 of the first vias 520 is smaller than a diameter D11 of the second vias 525 (¶ 68).

In re claim 3, Sung discloses (e.g. FIG. 6, ¶ 69) wherein a pitch of the first vias 520 (same as pitch S1 of bumps 530) is smaller than a pitch of the second vias 525 (same as pitch S2 of bumps 535).

In re claim 4, Sung discloses (e.g. FIG. 9) wherein the first interposer 510-1 comprises a material different from that of the second interposer 515-1 (¶ 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sung as applied to claim 1 above, and further in view of Lee et al. US 2019/0043847 A1 (Lee).
In re claim 5, Sung discloses the claimed invention including a system-in-package comprises a package-on-package structure with an upper sub-package SP2 mounted a lower sub-package SP1 (¶ 24), wherein the lower sub-package SP1 comprises the claimed first interposer 510 and second interposer 515 on a package substrate 100. 
Sung does not explicitly disclose further comprising a passive device on the package substrate, wherein the passive device is coupled to at least one of the first interposer or the second interposer.
However, Lee discloses (e.g. FIG. 15) a system-in-package comprises an upper package 400D mounted on a lower package 100B. Lee discloses the lower package 100B (FIG. 10B) comprising interposer 110 on the package substrate 140, and further comprising a passive device 125 (FIG. 10B, ¶ 98) or 425 (FIG. 12D, ¶ 160) on the package substrate 140, wherein the passive device 125,425 is coupled (electrically) to the interposer 110 of the lower package.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a passive device in Sung’s system-in-package so as to be coupled to the first or second interposers to form an integrated computing system with all functions integrated in the same package, thus reduce signal delays.

In re claim 6, Sung discloses the claimed invention including a system-in-package comprises a package-on-package structure with an upper sub-package SP2 coupled to the interposers 510,515 of a lower sub-package SP1 (¶ 24). Sung further discloses the upper sub-package SP2 includes semiconductor die, interconnection lines and molding layer (¶ 58). 
Sung does not explicitly disclose the upper sub-package comprises a redistribution frame including a redistribution layer and a non-conductive layer on the redistribution layer, wherein a first surface of the redistribution layer is coupled to the first interposer and the second interposer, and a second surface of the redistribution layer is opposing the first surface and is attached with the non-conductive layer.
However, Lee discloses (e.g. FIG. 15) a system-in-package comprises an upper package 400D mounted on a lower package 100B. Lee discloses the lower package 100B (FIG. 10B) comprising interposer 110 on the package substrate 140, and the upper package 400D (FIG. 12D) comprises a redistribution frame including a redistribution layer 440 and a non-conductive layer 430 on the redistribution layer 440, wherein a first (bottom) surface of the redistribution layer 440 is coupled (electrically) to the interposer 110 (of the lower package 100B, see FIG. 10B), and a second (top) surface of the redistribution layer 440 is opposing the first (bottom) surface and is attached with the non-conductive layer 430.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Sung’s upper sub-package SP2 to incorporate the package structure 400D of Lee for incorporating various system functions and electrical connections as taught by Lee. 

In re claim 7, Sung discloses (e.g. FIG. 1) a first semiconductor device 300 coupled (electrically) to the first (bottom) surface of the upper sub-package SP2, wherein the first semiconductor device 300 is in a space between the first interposer 510 and the second interposer 515.
Lee further discloses (e.g. FIG. 15) further comprising a first semiconductor device 120 coupled (electrically) to the first (bottom) surface of the redistribution layer 440 (FIG. 12D), wherein the first semiconductor device 120 is in a space between the interposer 110 (FIG. 10B).

In re claim 8, Sung discloses (e.g. FIG. 1) further comprising one or more electronic components (of SP2) at least partially in the non-conductive layer (molding layer protecting semiconductor device, ¶ 58).
Lee discloses (e.g. FIGs. 12D & 15) further comprising one or more electronic components 420,425 at least partially in the non-conductive layer 430 and coupled to the redistribution layer 440.

In re claim 9, Sung discloses (e.g. FIG. 1) the one or more electronic components (of SP2) comprise at least one of a semiconductor chip (¶ 58).
Lee discloses (e.g. FIGs. 12D & 15) wherein the one or more electronic components 420,425 comprise at least one of a semiconductor chip 420 (¶ 67), a passive device (¶ 160), or a voltage regulator (PMIC 420, ¶ 67).

In re claim 10, Sung discloses (e.g. FIG. 1) wherein at least one of the electronic components (of SP2, ¶ 58) is coupled (electrically) to at least one of the first interposer 510 or the second interposer 515. 
Lee discloses (e.g. FIG. 15) wherein at least one of the electronic components 420,425 (of 400D, FIG. 12B) is coupled (electrically) to at least one of the interposer 110 (of 100B, FIG. 10B).

In re claim 11, Sung discloses (e.g. FIG. 1) wherein at least one of the electronic components (of SP2, ¶ 58) is coupled (electrically) to the first semiconductor device 300.

    PNG
    media_image4.png
    624
    977
    media_image4.png
    Greyscale

In re claim 12, Sung discloses (e.g. FIG.1) further comprising a third interposer 515 (on the right, see FIG. 1 annotated above) on the package substrate 100 and spaced apart from the second interposer 515 (on the left); and a second semiconductor device 400 coupled (electrically) to the first (bottom) surface of the redistribution layer (of SP2 as modified in light of Lee), wherein the second semiconductor device 400 is in a space between the second interposer 515 (left) and the third interposer 515 (right).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 8:30AM-4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815